 In the Matter OfWILSON& CO., INC., EMPLOYERandLODGE No. 831 ofTHE INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERIn the Matter Of WILSON& CO.,INC., EMPLOYERandUNITED PACKING-HOUSE WORKERS OF AMERICA,C. I. 0., LOCALNo. 3,1 PETITIONERCases Nos. 18-RC--'x'.24and18-RC-233, respectively.DecidedFebruary 8, 1949DECISIONANDDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Ex-cept as indicated below, the hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed?Upon the entire record in the case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 18-RC-224, hereinafter called theI.A. M., is an unaffiliated labor organization claiming to representemployees of the Employer.The Petitioner in Case No. 18-RC-233,is a labor organization affiliated with the C. I. 0., claiming to repre-I This Petitioner's name appears as amended at the bearing;itwill be referred to here-inafter as Local No. 3.2The hearing officer properly excluded evidence purporting to show the non-complianceof Local No.3 and United Packinghouse Workers of America,C. I. 0., hereinafter calledthe International,with Section 9 (h) of the Act,and the Employer'smotion to dismissbecause of such alleged non-compliance is hereby denied.Matter of Lion Oil Company,76 N. L.R. B. 565. The Employer's motion to dismiss because of the pendency of unfairlabor practice charges in Cases Nos. 13-CA-108 and 18-CA-56 is hereby denied, as thecharging unions have filed appropriate waivers with the Board.The Employer's conten-tion that these waivers are ineffective because copies were not served on the Employeris hereby rejected.Nothing inthe Act orin the Board's procedures requires such service.The purpose of the waivers is to preclude the charging unions from urging the unfair laborpractices alleged in the charges as a basis for setting aside any election that may be heldin these cases.The Employer,accordingly,cannot be prejudiced in any way by its failureto receive a copy of such waivers.a Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connectionwiththis case to a three-man panel consistingof the undersigned Board Members[Houston,Reynolds,and Gray).81 N. L. R. B., No. 93.504 WILSON & CO., INC.505sent employees of the Employer.Amalgamated Meat Cutters andButcher Workmen of North America, A. F. of L., Local 142-B3, here-inafter called Local 142-B3, is a labor organization claiming to repre-sent employees of the Employer.43.A question affecting commerce exists in Case No. 18-RC-233 con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit.A. In Case No. 18-RC-224The I. A. M. seeks to sever from the existing plant-wide unit a unitof certain employees at the Employer's Cedar Rapids, Iowa, plantengaged in the installation, repair, and maintenance of machinery,consisting of maintenance machinists, millwrights, housemen, theirhandymen and welders, and the powerhouse maintenance mechanic.The other parties oppose such severance.Local No. 3 and the Inter-national have bargained for these employees since 1940 as part of theover-all unit of production and maintenance employees.The maintenance machinists repair the production machinery andplant equipment.One welder is assigned to this group.The mill-wrights are engaged in moving, installing, maintaining, and perform-ing major repairs on the heavy machinery and equipment in theplant.There is one welder in this group.The housemen inspect,oil, and grease the production machinery and perform minor repairs.The powerhouse maintenance mechanic, who works under the chiefengineer in the plant's powerhouse, is charged with the repair andmaintenance of the machinery in the powerhouse.These employees do not have common immediate supervision,5 andare not physically segregated from other production and maintenanceemployees.They often work in association with such other em-ployees.Employees not included in the proposed unit do work sim-ilar to that of the welders and the maintenance mechanics.In view of the foregoing, we do not believe that the unit sought bythe I. A. M. is appropriate for collective bargaining purposes, and wewill, therefore, dismiss the I. A. M.'s petition s4 Local 142-B3's motion to intervene in both the cases at bar was granted by the hearingofficer without objection.However, as Local 142-B3 is not in compliance with the filingrequirements of Section 9 of the Act,itwas not entitled to intervene.The hearing officer'sruling permitting intervention is, accordingly,overruled and Local 142-B3 will not beplaced on the ballot in the election hereinafter directed.0There is one foreman for the millwrights, housemen,and steamfitters.Another fore-man supervises the maintenance machinists.The chief engineer supervises,in addition tothe powerhouse maintenance mechanic,all the other employees in the boiler room andengine room.SeeMatter of Owens-Corning Fiberglas Corp.,79 N. L.it.B. 594. 506DECISIONS OF NATIONALLABOR RELATIONS BOARDB. In Case No. 18-RC-232Local No. 3, its predecessor union, and the International have since1934, represented the production and maintenance employees in theCedar Rapids plant.?The unit as defined in the last contract, reads :All production and maintenance employees, and hourly paidcheckers, scalers, gang leaders, livestock handlers and restaurantemployees, but excluding superintendents, foremen, assistant fore-men, plant clerical employees, buyers, general office employees,truck drivers and all other supervisory employees.The parties have agreed to amend the unit description to read asfollows:All production and maintenance employees,8 excluding officeemployees, clerical and sales employees, laboratory employees,plant clerks, timekeepers, planning and methods employees, em-ployment and casualty employees, medical employees, receivingoffice employees, watchmen, wholesale market employees, truckdrivers, livestock buyers, and weekly-paid scalers.In addition, the Employer would exclude, and the other partiesinclude, the following categories :Hourly paid shrink and yield scalers, checkers, office janitors,firemen, restaurant employees, livestock handlers, storeroom dis-tributors, dressing room matrons and dressing room custodians.The hourly paid shrink and yield scalersThese employees, who are under the supervision of the chief clerk,weigh the Employer's output before and after processing to determineshrink and yield for statistical and cost accounting purposes.9All7The predecessor union in 1934 and thereafter represented the production and main-tenance employees in this plant in adjusting grievances,and, beginning in 1936, reachedoral agreements with the Employer on wages and other matters.In January 1940, the Board determined that the predecessor union was the exclusiverepresentative of the production and maintenance employees at this plant and orderedthe Employer to bargain with such representative and to embody any agreement reachedin a written contract.19 N. L.R B. 990.Since 1943,the International,on behalf ofLocal No. 3 and on its own behalf,has executed with the Employer three master agree-ments(the last of which apparently expired in 1948),inwhich the International wasrecognized as the representative of the production and maintenance employees in the CedarRapids plant.No issue of contract bar is raised in the instant case.D The Employer proposes,and the other parties to this case oppose, use of the qualifyingphrase all "hourly-paid" production and maintenance employees.However, it appearsthat all the production and maintenance employees are hourly paid.Moreover, in theabsence of agreement of the parties on this point,itwould be contrary to Board policy todistinguish between employees solely on the basis of manner of payment.Matter ofWilson&Co., Inc.,81 N L. R B. 501.Other scalers weigh the product only for the purpose of packing and shipments to cus-tomers ; they are all hourly paid.The parties have agreed to their inclusion. WILSON & CO., INC.507but five of these scalers are weekly paid and the parties have agreed toexclude them.The only dispute is as to the inclusion of the five hourlypaid scalers in this category.They have consistently been includedin the plant-wide unit in this plant, as in the majority of the Em-ployer's plants 10The Employer contends that these five employees should be excludedon the ground that they are clerical, confidential, and managerial.They do not formulate or determine management policies, nor do theyact in a confidential capacity to persons who exercise managerialfunctions in the field of labor relations.While their duties arechiefly 11 clerical in nature, in view of their special bargaining historywe shall include them in the unit 12The checkers:This group includes seven employees who checkagainst customers' orders on outgoing products as they are loadedinto cars or trucks, and seven others who work in various productiondepartments and check the quantity and quality of incoming and out-going products, materials, or supplies.They are under the super-vision of the production foremen in the department to which they areassigned and their operations are integrated with the productionprocess.The checkers have been consistently included in the plant-wide bargaining unit since it was first established in 1934, and checkershave been included in the plant-wide unit in most, if not all, of theother plants of the Employer.The Employer contends that theyshould now be excluded from the unit as clerical, confidential, andmanagerial employees.We reject the contention that they are con-fidential and managerial, for the same reasons as are given abovewith respect to the scalers 13Although their work is primarily cleri-cal, in view of the fact that they work with production and mainte-nance employees, are supervised by production foremen and have beenincluded for 14 years in the bargain unit, we will include them in theunit herein found appropriate.14Office janitors:These employees have been consistently excludedfrom the plant-wide unit.They do clean-up work in the general office,are on the general office pay roll and are supervised by the office man-ager.The parties have agreed to exclude office employees generally.We will exclude the office janitors.Firemen:The firemen, who are under the supervision of the firechief, maintain fire prevention equipment throughout the plant, elimi-10The weekly paid group on the other hand has been consistently excluded from the unitin this, and all other, plants of the Employer.11They do some manual work in handling the articles to be weighed.12 SeeMatter of Wilson & Co., Inc.,68 N. L. R. B.592;Matter of Wilson&Co., Inc.,81 N. L. R. B. 497.13SeeMatter of Wilson & Co,Inc.,68 N. L. R. B.592, 595.14 SeeMatter of Wilson & Co.,Inc., supra,at p. 595. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDnate fire hazards, report violations of no-smoking rules to the fire chiefor chief of police, and may enforce such rules, themselves, by admon-ishing offenders.However, as this enforcement function is merelyincidental to their other duties, we reject the Employer's contentionthat these employees should be excluded as "guards." 15We find, also,contrary to the Employer's contention, that there is sufficient com-munity of interest between the firemen and the production workers,particularly.n view of the fact that the firemen have been includedsince 1934 in the plant-wide unit, to warrant their continued inclusionin that unit.Restaurant employees:These employees serve food to all the otheremployees in the plant cafeteria, which is located in one of the produc-tion buildings.They have for the past 5 years been included in theplant-wide unit, as have similar employees in the three other plantsin which the Employer operates plant cafeterias.We will includethem in the unit.1'Livestock handlers:These employees receive, feed, and care forlivestock in the Employer's stock yard.The Employer would excludethem, contending that they lack community of interest with the restof the production and maintenance employees and citing the fact that,unlike the rest of the employees, the livestock handlers are under thesupervision, not of the plant superintendent, but of the livestock buyer.However, the livestock handlers have been consistently included in theplant-wide unit, and we will include them in the unit herein foundappropriate.Storeroom distributors:These employees maintain records of sup-plies entering and leaving the storeroom department, keep inventoriesof supplies in the storeroom, and make deliveries of such supplies toother departments in the plant.They have consistently been in-cluded in the plant-wide unit.We will include them in the unit hereinfound appropriate.17Dressing room matrons and dressing room custodians:These ma-trons and custodians are employed in the women's and men's dressingrooms, respectively, where they do clean-up work, provide suppliesand supervise the lockers.The custodians also clean certain of theplant offices.The matrons and, to a lesser extent, the custodians havecertain monitorial duties.However, we are not satisfied from therecord that they are employed primarily as "guards" within the mean-ing of Section 9 (b) of the Act.They have heretofore been included"Matter of Carbide and Carbon Chemicals Corporation,79 N. L.R. B. 932;Matter ofWilson&Co., Inc.,81 N.L. R. B. 497.1eSeeMatter of Wilson&Co.. Inc., supra.liFor the same reasons as are cited above with respect to the scalers,we reject the Em-ployer's contention that the storeroom distributors are managerial and confidential em-ployees. WILSON & co.,INC.509in the plant-wide unit, and we will include them in the unit hereinfound appropriate.The following employees at the Employer's Cedar Rapids, Iowa,plant constitute a unit appropriate for the purposes of collectivebargaining, within themeaning ofSection 9 (b) of the Act:All productionand maintenance employees, including hourly paidshrink andyield scalersand all other hourly paidscalers, checkers,firemen, restaurant employees, livestock handlers, storeroom distribu-tors, dressingroom matrons,and dressing room custodians,but exclud-ing office employees, office janitors, clerical andsalesemployees,laboratory employees, plant clerks, timekeepers, planning and methodsemployees, employment and casualty employees, medical employees,receiving office employees,watchmen,wholesale market employees,truckdrivers,livestock buyers, weekly paidscalers, and all supervisorsas definedin the Act.ORDERIT is HEREBY ORDERED thatthe petition filed by Lodge No. 831 ofInternational Associationof Machinistsin Case No. 18-RC-224, be,and it herebyis, dismissed.DIRECTION OF ELECTIONAs part of the investigationto ascertain representatives for thepurposes of collective bargainingwithWilson & Co., Inc., CedarRapids, Iowa, an electionby secretballot shall be conducted as earlyas possible,but notlater thanthirty (30) days from the date of thisDirection, under thedirection and supervision of the Regional Directorfor the EighteenthRegion,and subjectto Sections203.61 and 203.62of National LaborRelations Board Rules and Regulations-Series 5,as amended,among the employeesin theunit found appropriate above,who were employed during the pay-roll period immediately precedingthe date ofthisDirection, including employeeswho didnot workduring saidpay-rollperiod becausethey wereill or on vacation ortemporarilylaid off,but excludingthose employees who have sincequit or been dischargedfor cause and have not been rehired or rein-statedprior to the date of theelection, and also excluding employeeson strikewho are not entitledto reinstatement, to determine whetheror not theydesire to be representedby UnitedPackinghouse Workersof America, C. I. 0., LocalNo. 3, for the purposes of collectivebargaining.